 



Execution Version



 

SHARE PURCHASE AGREEMENT

 

SHARE PURCHASE AGREEMENT (the "Agreement"), dated as of January 7, 2014, by and
among Infinity Cross Border Acquisition Corporation, a British Virgin Islands
business company organized with limited liability (the "Parent"), Glori
Acquisition Corp., a Delaware corporation (the “Company”), and the investors
listed on the Schedule of Buyers attached hereto (individually, a "Buyer" and
collectively, the "Buyers").

 

WHEREAS:

 

A.        Certain of the Buyers are sponsors and shareholders (or affiliates of
such sponsors and shareholders) of Parent, which will enter into that certain
Merger and Share Exchange Agreement (the “Merger Agreement”) by and between,
among others, Parent, the Company and Glori Energy Inc., a Delaware corporation
(the “Target”), pursuant to which, among other things, (i) Parent will be
redomesticated through a merger (the “Redomestication Merger”) with and into the
Company, with the Company as the surviving corporation, and (ii) Target will
become a wholly-owned subsidiary of the Company through a merger (the
“Transaction Merger” and, together with the Redomestication Merger, the
“Transactions”) with and into Glori Merger Subsidiary, Inc., a Delaware
corporation and wholly-owned subsidiary of the Company (“Merger Sub”), with
Target as the surviving corporation.

 

B.        The Company and each Buyer is executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506
of Regulation D ("Regulation D") as promulgated by the United States Securities
and Exchange Commission (the "SEC") under the 1933 Act.

 

C.        Each Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) that number of shares
(the "Firm Shares") of common stock of the Company (“Common Stock”) set forth
opposite such Buyer's name in column (3) of the Schedule of Buyers attached
hereto (the "Schedule of Buyers") and (ii) that number of Additional Shares
(subject to the Minimum Additional Share Commitment) as shall be determined in
accordance with Section 1(a)(ii) below. The Firm Shares and the Additional
Shares are referred to collectively herein as the “Shares”.

 

D.        At the closing of the transactions contemplated by this Agreement, the
parties hereto will execute and deliver a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the "Registration Rights
Agreement"), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Shares under the 1933 Act and the rules
and regulations promulgated thereunder, and applicable state securities laws.

  



 

 

 



NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1.           PURCHASE AND SALE OF THE SHARES.

 

(a)          Purchase of the Shares.

 

(i)       Purchase. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 6 and 7 below, the Company shall issue and sell to each
Buyer, and each Buyer severally, but not jointly, agrees to purchase from the
Company: (a) that number of Firm Shares as is set forth opposite such Buyer's
name in column (3) on the Schedule of Buyers; and (b) that number of Additional
Shares to be purchased by such Buyer in accordance with Section 1(a)(ii).

 

(ii)       Additional Shares. In addition to the Firm Shares, the Buyers may
purchase up to an aggregate of 2,062,500 additional shares of Common Stock (the
“Additional Shares”); provided, however, that the Buyers shall be obligated to
purchase at the Initial Closing (as defined below) an aggregate number of
Additional Shares equal to the Minimum Additional Share Commitment. The manner
in which the Minimum Additional Share Commitment is allocated among the Buyers
shall be determined by the Buyers in their sole discretion and shall be
communicated to Parent and the Company in writing on or before the Initial
Closing Date (the “Initial Closing Buyer Schedule”); provided, however, that in
the event the Buyers are unable to agree on the manner in which any Additional
Shares required to meet the Minimum Additional Share Commitment are allocated
among the Buyers, then the Minimum Additional Share Commitment shall be
allocated as follows: (A) up to the first 875,000 Additional Shares required to
satisfy the Minimum Additional Share Commitment shall be allocated 50% to the
Infinity Buyers (as defined on Schedule A-1) in the manner set forth on Schedule
A-1 and 50% to the Hicks Buyers (as defined on Schedule A-2) in the manner set
forth on Schedule A-2; and (B) thereafter until the Minimum Additional Share
Commitment has been satisfied, 100% to the Infinity Buyers in the manner set
forth on Schedule A-1. In no event shall any Buyer (except for the Infinity
Buyers and the Hicks Buyers pursuant to the preceding sentence) be obligated to
purchase any Additional Shares without the consent of such Buyer. The “Minimum
Additional Share Commitment” shall be that aggregate number of whole shares of
Common Stock that may be purchased, at $8.00 per share, for an aggregate
purchase price equal to the Shortfall Amount. The “Shortfall Amount” shall be an
amount equal to (x) $25.0 million, minus (y) the net proceeds that would remain
in the Trust Account (as defined in the Merger Agreement) after the payment in
full by Parent to its stockholders in consideration for all of the ordinary
shares, no par value per share (“Ordinary Shares”) validly tendered and not
validly withdrawn pursuant to the Share Tender Offer (as defined in the Merger
Agreement), prior to the payment by Parent of its Expenses and Taxes (in each
case as defined in the Merger Agreement), minus (z) $8.5 million, but in no
event shall the Shortfall Amount be less than zero. The number of Additional
Shares not purchased at the Initial Closing as part of the Minimum Additional
Share Commitment shall be referred to herein as the “Optional Shares”. The
Company hereby grants to the Buyers an option to purchase all or any portion of
the Optional Shares, which option shall be exercised, if at all, by the Buyers
in their sole discretion on the eleventh (11th) business day after the Initial
Closing (the “Exercise Date”). The Buyers shall notify the Company in writing
(the “Optional Share Closing Schedule”) on the Exercise Date of the number of
Optional Shares, if any, that the Buyers intend to purchase on the Optional
Share Closing Date (as defined below) and the manner in which such Optional
Shares shall be allocated among the Buyers.

 



- 2 -

 

 

(iii)       Closings. The closing of the purchase of the Firm Shares and the
Additional Shares required to meet the Minimum Additional Share Commitment (the
“Initial Closing”) shall occur on such date and at such time so as to be
concurrent with the effectiveness of the Transaction Merger, or such other date
and time as is mutually agreed to by the Company and each Buyer, after
notification of satisfaction (or waiver) of the conditions to the Initial
Closing set forth in Sections 6 and 7 below at the offices of Akin Gump Strauss
Hauer & Feld LLP, 1700 Pacific Avenue, Suite 4100, Dallas, Texas 75201. The date
and time at which the Initial Closing is actually held is referred to herein as
the “Initial Closing Date”. The closing of the purchase of the Optional Shares,
if any (the “Optional Share Closing” and, together with the Initial Closing, the
“Closings”), shall occur two (2) business days after the Exercise Date, or such
other date and time as is mutually agreed to by the Company and each Buyer of
Optional Shares, after notification of satisfaction (or waiver) of the
applicable conditions to the Optional Share Closing set forth in Sections 6 and
7 below at the offices of Akin Gump Strauss Hauer & Feld LLP, 1700 Pacific
Avenue, Suite 4100, Dallas, Texas 75201. The date and time at which the Optional
Share Closing is actually held is referred to herein as the “Optional Share
Closing Date” and, together with the Initial Closing Date, the “Closing Dates”).

 

(iv)       Purchase Price. The aggregate purchase price for the Shares to be
purchased by each Buyer at the Initial Closing (the "Initial Closing Purchase
Price") shall be sum of (x) the amount set forth opposite such Buyer's name in
column (4) of the Schedule of Buyers (the “Firm Share Purchase Price”), plus (y)
that number of Additional Shares, if any, to be purchased by such Buyer as set
forth in the Initial Closing Buyer Schedule multiplied by $8.00 per Additional
Share (the “Minimum Additional Share Purchase Price”). At least three (3) days
prior to the Initial Closing Date, each Buyer shall deposit its Firm Share
Purchase Price with an escrow agent mutually acceptable to the Buyers and the
Company (the “Escrow Agent”), and on or before the Initial Closing Date, each
Buyer shall deposit its Minimum Additional Share Purchase Price with the Escrow
Agent, which Escrow Agent shall hold all such funds in accordance with the terms
of an Escrow Agreement to be entered into by and among the Escrow Agent, Buyers
and the Company (the “Escrow Agreement”). The aggregate purchase price for the
Optional Shares to be purchased by each Buyer at the Optional Share Closing (the
"Optional Share Purchase Price" and, together with the Initial Closing Purchase
Price, the “Purchase Price”) shall be that number of Optional Shares, if any, to
be purchased by such Buyer as set forth in the Optional Closing Buyer Schedule
multiplied by $8.00 per Optional Share.

 

(b)         Form of Payment; Delivery of Shares.

 

(i)       On the Initial Closing Date, (i) each Buyer shall instruct the Escrow
Agent, in accordance with the terms of the Escrow Agreement, to deliver its
Initial Closing Purchase Price to the Company for the Shares to be issued and
sold to such Buyer at the Initial Closing, by wire transfer of immediately
available funds for its Initial Closing Purchase Price in accordance with the
Company's written wire instructions and (ii) the Company shall deliver to each
Buyer, at the option of such Buyer, either a certificate evidencing the Share to
be purchased by such Buyer at the Initial Closing, duly executed on behalf of
the Company and registered in the name of such Buyer or its designee, or such
Buyer’s Shares credited to book-entry accounts maintained by Continental Stock
Transfer & Trust Company, the Company’s transfer agent (along with any successor
transfer agent appointed from time to time, the “Transfer Agent”), in each case
bearing the legend or restrictive notation set forth in Section 2(g) and meeting
the requirements of the Company Charter (as defined below) and Company Bylaws
(as defined below), free and clear of all liens, encumbrances and defects, other
than transfer restrictions under the Company Charter and applicable state and
federal securities laws. In the event the Initial Closing does not occur
pursuant to the terms of this Agreement, the Escrow Agent will return each
Buyer’s Initial Closing Purchase Price to such Buyer in accordance with the
terms of the Escrow Agreement.

 



- 3 -

 

 

(ii)       On the Optional Share Closing Date, each Buyer purchasing Optional
Shares shall deliver its Optional Share Purchase Price to the Company for the
Optional Shares to be issued and sold to such Buyer at the Optional Share
Closing, by wire transfer of immediately available funds for its Optional Share
Purchase Price in accordance with the Company's written wire instructions and
(ii) the Company shall deliver to each Buyer, at the option of such Buyer,
either a certificate evidencing such Buyer’s Optional Shares, duly executed on
behalf of the Company and registered in the name of such Buyer or its designee,
or such Buyer’s Optional Shares credited to book-entry accounts maintained by
the Transfer Agent, in each case bearing the legend or restrictive notation set
forth in Section 2(g) and meeting the requirements of the Company Charter and
Company Bylaws, free and clear of all liens, encumbrances and defects, other
than transfer restrictions under the Company Charter and applicable state and
federal securities laws.

 

2.           BUYER'S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants with respect to only itself that:

 

(a)       No Public Sale or Distribution. Such Buyer is acquiring the Shares for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Shares for
any minimum or other specific term and reserves the right to dispose of the
Shares at any time in accordance with or pursuant to a registration statement or
an exemption under the 1933 Act. Such Buyer is acquiring the Shares hereunder in
the ordinary course of its business. Such Buyer does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.

 

(b)       Accredited Investor Status. Such Buyer is an "accredited investor" as
that term is defined in Rule 501(a) of Regulation D.

 

(c)       Reliance on Exemptions. Such Buyer understands that the Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire its Shares.

 

(d)       Information. Such Buyer and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Shares which have
been requested by such Buyer. Such Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by such Buyer or its
advisors, if any, or its representatives shall modify, amend or affect such
Buyer's right to rely on the Company's representations and warranties contained
herein. Such Buyer understands that its investment in the Shares involves a high
degree of risk. Such Buyer has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its acquisition of the Shares.

 



- 4 -

 

 

(e)       No Governmental Review. Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

 

(f)       Transfer or Resale. Such Buyer understands that except as provided in
the Registration Rights Agreement: (i) the Shares have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company, at
the Company’s expense, an opinion of counsel, in a generally acceptable form, to
the effect that such Shares to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
such Buyer provides the Company with reasonable assurance that such Shares can
be sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the 1933 Act, as amended, (or a successor rule thereto) (collectively,
"Rule 144"); (ii) any sale of the Shares made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of the Shares under circumstances in which the seller
(or the Person (as defined in Section 3(s)) through whom the sale is made) may
be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Shares under the 1933 Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.

 

(g)       Legends. Such Buyer understands that until such time as the resale of
the Shares has been registered under the 1933 Act as contemplated by the
Registration Rights Agreement, the stock certificates representing the Shares,
except as set forth below, shall bear any legend as required by the "blue sky"
laws of any state and a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such stock
certificates):

 

THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 



- 5 -

 

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such Shares
are registered for resale under the 1933 Act, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Company with, at the
Company’s expense, an opinion of counsel, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Shares may be made without
registration under the applicable requirements of the 1933 Act, or (iii) such
holder provides the Company with reasonable assurance that the Shares can be
sold, assigned or transferred pursuant to Rule 144 or Rule 144A.

 

(h)       Validity; Enforcement. This Agreement and the Registration Rights
Agreement have been duly and validly authorized, when executed and delivered on
behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors' rights and remedies.

 

(i)       No Conflicts. The execution, delivery and performance by such Buyer of
this Agreement and the Registration Rights Agreement and the consummation by
such Buyer of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of such Buyer or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Buyer is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Buyer, except in the case
of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Buyer to
perform its obligations hereunder.

 

(j)       Residency; Domicile. Such Buyer is a resident of that jurisdiction
specified below its address on the Schedule of Buyers. The investment advisor
making the investment decisions for such Buyer is domiciled in that jurisdiction
specified below its address on the Schedule of Buyers.

 



- 6 -

 

 

3.           REPRESENTATIONS AND WARRANTIES OF PARENT AND THE COMPANY.

 

Each of Parent and the Company represents and warrants to each of the Buyers
that:

 

(a)       Organization and Qualification. Each of Parent and the Company and its
respective "Subsidiaries" (which for purposes of this Agreement means any entity
in which Parent or the Company, as the case may be, directly or indirectly, owns
capital stock or holds an equity or similar interest) are entities duly
organized and validly existing in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of Parent, the Company and their respective Subsidiaries
is duly qualified as a foreign entity to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. As used in this Agreement, "Material Adverse Effect"
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of Parent, the Company and their respective Subsidiaries, taken as a
whole, or on the transactions contemplated hereby and the other Transaction
Documents or by the agreements and instruments to be entered into in connection
herewith or therewith, or on the authority or ability of Parent or the Company
to perform its respective obligations under the Transaction Documents (as
defined below).

 

(b)       Authorization; Enforcement; Validity. Each of Parent and the Company
has the requisite power and authority to enter into and perform its respective
obligations under this Agreement, the Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions (as defined in Section 5) and each of
the other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the "Transaction
Documents") and the Company has the requisite power and authority to issue the
Shares in accordance with the terms of this Agreement and the other Transaction
Documents. The execution and delivery of the Transaction Documents by Parent and
the consummation by Parent of the transactions contemplated hereby and thereby
have been duly authorized by Parent's Board of Directors and (other than the
filing with the SEC of one or more Registration Statements in accordance with
the requirements of the Registration Rights Agreement) no further filing,
consent, or authorization is required by Parent, its Board of Directors or its
stockholders in connection with the execution and delivery of the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Shares have been
duly authorized by the Company's Board of Directors and (other than the filing
with the SEC of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement) no further filing, consent,
or authorization is required by the Company, its Board of Directors or its
stockholders in connection with the execution and delivery of the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby. This Agreement and the other Transaction Documents have been duly
executed and delivered by each of Parent and the Company, and constitute the
legal, valid and binding obligations of each of Parent and the Company,
enforceable against Parent and the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors' rights and remedies.

 



- 7 -

 

 

(c)       Issuance of Shares. The issuance of the Shares has been duly
authorized and, when the Shares have been delivered and paid for in accordance
with this Agreement on the applicable Closing Date, the Shares will have been
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.
The offer and issuance by the Company of the Shares is exempt from registration
under the 1933 Act.

 

(d)       No Conflicts. The execution, delivery and performance of the
Transaction Documents by Parent and the Company and the consummation by Parent
and the Company of the transactions contemplated hereby and thereby, including
without limitation the issuance of the Shares, will not (i) result in a
violation of the terms of any Charter Document (as defined below) or any capital
stock of Parent or the Company or any of their respective Subsidiaries or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which Parent, the Company or any of their respective
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Nasdaq Capital Market
or such other securities exchange or quotation system upon which the securities
of Parent or the Company may be listed or quoted, which may include The OTC
Bulletin Board (the "Principal Market")) applicable to Parent, the Company or
any of their respective Subsidiaries or by which any property or asset of
Parent, the Company or any of their respective Subsidiaries is bound or
affected.

 

(e)       Consents. Neither Parent nor the Company is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, in each case in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which Parent or the Company is required to
obtain pursuant to the preceding sentence have been obtained or effected on or
prior to the Initial Closing Date, and Parent, the Company and their respective
Subsidiaries are unaware of any facts or circumstances which might prevent
Parent or the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence. Neither Parent nor
the Company is in violation of the listing requirements of the Principal Market
and has no knowledge of any facts which would reasonably lead to delisting or
suspension of any securities of Parent or the Company, as the case may be, in
the foreseeable future.

 

(f)       [Reserved]

 

(g)       No General Solicitation; Brokers. Neither Parent, the Company, nor any
of their respective affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the Shares.
No broker, finder or investment banker is entitled to any brokerage, finder's or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Parent, the Company or
their respective Subsidiaries.

 



- 8 -

 

 

(h)       No Integrated Offering. None of Parent, the Company, their respective
Subsidiaries, any of their affiliates, and any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Shares under the 1933 Act or cause this offering of
the Shares to be integrated with prior offerings by Parent or the Company for
purposes of the 1933 Act or any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated. None of Parent, the Company, their respective
Subsidiaries, their affiliates and any Person acting on their behalf will take
any action or steps referred to in the preceding sentence that would require
registration of any of the Shares under the 1933 Act or cause the offering of
the Shares to be integrated with other offerings.

 

(i)       Dilutive Effect. Each of Parent and the Company understands and
acknowledges that the Company’s obligation to issue the Shares in accordance
with this Agreement is absolute and unconditional regardless of the dilutive
effect that such issuance may have on the ownership interests of other
stockholders of the Company.

 

(j)       Application of Takeover Protections; Rights Agreement. Each of Parent
and the Company and their respective boards of directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Charter
Documents or the laws of the jurisdiction of formation of Parent or the Company
which is or could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company's
issuance of the Shares and any Buyer's ownership of the Shares. Neither Parent
nor the Company has adopted a stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.

 

(k)       SEC Documents; Financial Statements. Since its formation, Parent has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the 1934
Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
"SEC Documents"). Parent has delivered to the Buyers or their respective
representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
Parent included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of Parent as of the dates thereof and
the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of Parent or the
Company to the Buyers which is not included in the SEC Documents, including,
without limitation, information referred to in Section 2(d) of this Agreement,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.

 



- 9 -

 

 

(l)          Absence of Certain Changes. Since September 30, 2013, there has
been no material adverse change and no material adverse development in the
business, properties, operations, condition (financial or otherwise), results of
operations or prospects of Parent, the Company or their respective Subsidiaries.
Since September 30, 2013, neither Parent nor the Company has (i) declared or
paid any dividends, (ii) sold any assets, individually or in the aggregate, in
excess of $50,000 outside of the ordinary course of business or (iii) had
capital expenditures, individually or in the aggregate, in excess of $50,000.
Neither Parent nor the Company has taken any steps to seek protection pursuant
to any bankruptcy law nor does Parent or the Company have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so.

 

(m)         No Undisclosed Events, Liabilities, Developments or Circumstances.
No event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to Parent, the Company or their respective
Subsidiaries or their respective business, properties, prospects, operations or
financial condition, that would be required to be disclosed under applicable
securities laws on a registration statement on Form S-1 or Form F-1 filed with
the SEC relating to an issuance and sale of securities by Parent or the Company
and which has not been publicly announced.

 

(n)         Conduct of Business; Regulatory Permits. None of Parent, the Company
or any of their respective Subsidiaries is in violation of any term of or in
default under any of the Charter Documents. None of Parent, the Company or any
of their respective Subsidiaries is in violation of any judgment, decree or
order or any statute, ordinance, rule or regulation applicable to Parent, the
Company or such Subsidiaries, and none of Parent, the Company or any of their
respective Subsidiaries will conduct its business in violation of any of the
foregoing, except for possible violations which would not, individually or in
the aggregate, have a Material Adverse Effect. Without limiting the generality
of the foregoing, except as may otherwise be provided to the Buyers in writing,
neither Parent nor the Company is in violation of any of the rules, regulations
or requirements of the Principal Market. Since September 30, 2013, (i) the
Ordinary Shares have been designated for quotation on the Principal Market, (ii)
trading in the Ordinary Shares has not been suspended by the SEC or the
Principal Market and (iii) Parent has received no written communication or, to
the knowledge of Parent, oral communication from the Principal Market regarding
the suspension or delisting of the Ordinary Shares from the Principal Market.
Parent, the Company and their respective Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and none of Parent,
the Company or any such Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit.

 



- 10 -

 

 

(o)         Foreign Corrupt Practices. None of Parent, the Company or any of
their respective Subsidiaries, nor any director, officer, agent, employee or
other Person acting on behalf of Parent, the Company or any of its Subsidiaries
has, in the course of its actions for, or on behalf of, Parent or the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

(p)         Sarbanes-Oxley Act. Each of Parent and the Company is in compliance
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof, except where such noncompliance would not have, individually or in the
aggregate, a Material Adverse Effect.

 

(q)         Transactions With Affiliates. Except as set forth in the SEC
Documents filed at least ten days prior to the date hereof, none of the
officers, directors or employees of Parent or the Company is presently a party
to any transaction with Parent, the Company or any of their respective
Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of Parent and the Company,
any corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.

 

(r)          Equity Capitalization.

 

(i)       The authorized share capital of Parent consists of an unlimited number
of Ordinary Shares and an unlimited number of preferred shares, no par value. As
of the date hereof, (i) 7,187,500 Ordinary Shares are issued and outstanding,
and (ii) no preferred shares are issued and outstanding. Parent issued 5,750,000
Parent Units (as defined in the Merger Agreement) in the IPO (as defined in the
Merger Agreement). As of the date hereof, there are issued and outstanding a
total of (i) 5,750,000 Parent Public Warrants (as defined in the Merger
Agreement) issued as part of Parent Units in the IPO, (ii) 4,820,000 Parent
Sponsor/EBC Warrants (as defined in the Merger Agreement) and (iii) the Parent
UPO (as defined in the Merger Agreement) to purchase up to 500,000 shares of
Ordinary Shares and 500,000 warrants of Parent. All outstanding Ordinary Shares
are duly authorized, validly issued, fully paid and nonassessable and not
subject to or issued in violation of any purchase option, right of first
refusal, preemptive right, subscription right or any similar right under any
provision of BVI Law, the Parent Charter (as defined below) or any contract to
which the Parent is a party. None of the outstanding Parent Securities has been
issued in violation of any applicable securities laws.

 



- 11 -

 

 

(ii)       Prior to giving effect to the transactions contemplated by the Merger
Agreement: (a) the Company has an authorized capitalization of (I) 1,000 shares
of Common Stock, of which 1,000 shares are issued and outstanding, and (II) no
shares of preferred stock which are issued and outstanding, and (b) all of the
issued and outstanding shares of Common Stock are owned by Parent. As of the
date of this Agreement, the Company is a newly-formed entity with no operations,
no contractual obligations and no assets or Liabilities (other than immaterial
Liabilities incurred in connection with its formation). Other than the Company
and Merger Sub, wholly-owned subsidiary of the Company formed for purposes of
effectuating the Transaction Merger, neither Parent nor the Company, directly or
indirectly, has any Subsidiaries or owns any equity interests in any other
Person.

 

(iii)       Upon the effectiveness of the Redomestication Merger (the
“Redomestication Effective Time”), every issued and outstanding Parent Unit (as
defined in the Merger Agreement) shall be automatically detached and the holder
thereof shall be deemed to hold one Ordinary Share and one Parent Public
Warrant. At the Redomestication Effective Time, every issued and outstanding
Ordinary Share (other than any Ordinary Shares that are owned by Parent as
treasury shares or any Ordinary Shares owned by any direct or indirect wholly
owned Subsidiary of Parent, which shares shall be canceled and extinguished
without any conversion thereof or payment therefor) shall be converted
automatically into one share of Common Stock, following which, all Ordinary
Shares shall cease to be outstanding and shall automatically be canceled and
shall cease to exist. The holders of certificates previously evidencing Ordinary
Shares outstanding immediately prior to the Redomestication Effective Time shall
cease to have any rights with respect to such Ordinary Shares, except as
provided in the Merger Agreement or by law. Each certificate previously
evidencing Ordinary Shares shall be exchanged for a certificate representing the
same number of shares of Common Stock upon the surrender of such certificate in
accordance with the terms of the Merger Agreement.

 

(iv)       At the Redomestication Effective Time, each Parent Public Warrant
shall be converted into a Purchaser Public Warrant (as defined in the Merger
Agreement). At the Redomestication Effective Time, the Parent Public Warrants
shall cease to be outstanding and shall automatically be canceled and retired
and shall cease to exist. Each of the Purchaser Public Warrants shall have, and
be subject to, substantially the same terms and conditions set forth in the
Parent Public Warrants (subject to amendments contemplated by the Merger
Agreement). At or prior to the Redomestication Effective Time, the Company shall
take all corporate action necessary to reserve for future issuance, and shall
maintain such reservation for so long as any of the Purchaser Public Warrants
remain outstanding, a sufficient number of shares of Common Stock for delivery
upon the exercise of such Purchaser Public Warrants.

 



- 12 -

 

 

(v)       At the Redomestication Effective Time, each Parent Sponsor/EBC Warrant
shall be converted into a Purchaser Sponsor/EBC Warrant (as defined in the
Merger Agreement). At the Redomestication Effective Time, the Parent Sponsor/EBC
Warrants shall cease to be outstanding and shall automatically be canceled and
retired and shall cease to exist. Each of the Purchaser Sponsor/EBC Warrants
shall have, and be subject to, substantially the same terms and conditions set
forth in the Parent Sponsor/EBC Warrants (subject to amendments contemplated by
the Merger Agreement). At or prior to the Redomestication Effective Time, the
Company shall take all corporate action necessary to reserve for future
issuance, and shall maintain such reservation for so long as any of the
Purchaser Sponsor/EBC Warrants remain outstanding, a sufficient number of shares
of Common Stock for delivery upon the exercise of such Purchaser Sponsor/EBC
Warrants.

 

(vi)       At the Redomestication Effective Time, the Parent UPO shall be
terminated and cancelled in full and, in exchange therefor, Early Bird Capital,
Inc., the holder thereof, shall receive 100,000 shares of Common Stock in
accordance with the terms of the Parent UPO Termination Agreement (as defined in
the Merger Agreement).

 

(vii)       All of the outstanding securities of Parent and the Company have
been, or upon issuance will be, validly issued and are fully paid and
nonassessable. (i) None of Parent’s or the Company's share capital is subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by Parent or the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any share capital of Parent or the Company or
any of their respective Subsidiaries, or contracts, commitments, understandings
or arrangements by which Parent, the Company or any of their respective
Subsidiaries is or may become bound to issue additional share capital of Parent,
the Company or any of their respective Subsidiaries or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any share capital of Parent, the Company or any of their
respective Subsidiaries; (iii) there are no outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of Parent, the Company or any of their
respective Subsidiaries or by which Parent, the Company or any of their
respective Subsidiaries is or may become bound; (iv) there are no financing
statements securing obligations in any material amounts, either singly or in the
aggregate, filed in connection with Parent or the Company; (v) there are no
agreements or arrangements under which Parent, the Company or any of their
respective Subsidiaries is obligated to register the sale of any of their
securities under the 1933 Act (except that certain Registration Rights
Agreement, dated as of July 19, 2012, by and among Parent, certain of the Buyers
and the other parties thereto); (vi) there are no outstanding securities or
instruments of Parent, the Company or any of their respective Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which Parent, the Company or any
of their respective Subsidiaries is or may become bound to redeem a security of
Parent, the Company or any of their respective Subsidiaries; (vii) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Shares; (viii) neither Parent nor the
Company has any stock appreciation rights or "phantom stock" plans or agreements
or any similar plan or agreement; and (ix) none of Parent, the Company or their
respective Subsidiaries has any liabilities or obligations required to be
disclosed in the SEC Documents but not so disclosed in the SEC Documents, other
than those incurred in the ordinary course of the Parent’s, Company's or their
respective Subsidiaries' respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect. Parent has
furnished to each Buyer true, correct and complete copies of Parent’s Amended
and Restated Memorandum and Articles of Association, as amended and as in effect
on the date hereof (the "Parent Certificate of Incorporation"), and the terms of
all securities convertible into, or exercisable or exchangeable for, Ordinary
Shares and the material rights of the holders thereof in respect thereto. The
Company has furnished to each Buyer true, correct and complete copies of the
Company's Certificate of Incorporation, as amended and as in effect on the date
hereof (the "Company Certificate of Incorporation"), and the Company's Bylaws,
as amended and as in effect on the date hereof (the "Company Bylaws" and,
together with the Parent Certificate of Incorporation, the Parent Bylaws, the
Company Certificate of Incorporation and any similar organizational documents of
any Subsidiary of Parent or the Company, the “Charter Documents”), and the terms
of all securities convertible into, or exercisable or exchangeable for, shares
of Common Stock and the material rights of the holders thereof in respect
thereto.

 



- 13 -

 

 

(s)       Indebtedness and Other Contracts. Except as disclosed in Parent’s SEC
filings, neither Parent, the Company nor any of their respective Subsidiaries
(i) has any outstanding Indebtedness (as defined below), (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument would
result in a Material Adverse Effect, (iii) is in violation of any term of or in
default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which has or is expected to have a Material Adverse Effect. For
purposes of this Agreement: (x) "Indebtedness" of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) "Contingent Obligation" means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, other
entity or organization or a government or any department or agency thereof.

 



- 14 -

 

 

(t)       Absence of Litigation. There is no action, suit, proceeding, inquiry
or investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of Parent or the Company, threatened against or affecting Parent, the
Company, the Ordinary Shares, the Common Stock or any Subsidiaries of Parent or
the Company or any of Parent’s, the Company's or their respective Subsidiaries'
officers or directors in their capacities as such which would reasonably be
expected to have a Material Adverse Effect on any of the foregoing.

 

(u)       [Reserved]

 

(v)       Employees and Employee Benefit Plans. None of the Parent or the
Company (i) has any paid employees or (ii) maintains, or has liability of any
kind whatsoever under, any Benefit Plans (as defined in the Merger Agreement).

 

(w)       Real and Personal Property. Neither Parent nor the Company owns or
leases any material real property or personal property.

 

(x)       Intellectual Property Rights. None of the Parent, the Company or any
of their respective Subsidiaries owns, licenses or otherwise has any right,
title or interest in any material trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets or
other intellectual property rights.

 

(y)       [Reserved]

 

(z)       Subsidiary Rights. Each of Parent and the Company, as the case may be,
has the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by Parent or the Company, as the case
may be.

 

(aa)     Tax Status Parent (i) has made or filed all foreign, federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of Parent know of no basis for any such
claim.

 



- 15 -

 

 

(bb)       Disclosure. Each of Parent and the Company confirms that neither it
nor any other Person acting on its behalf has provided any of the Buyers or
their agents or counsel with any information that constitutes or could
reasonably be expected to constitute material, nonpublic information other than
as set forth in the following sentence. Each of Parent and the Company
understands and confirms that each of the Buyers will rely on the foregoing
representations in effecting transactions in securities of the Company. All
disclosure provided to the Buyers regarding Parent and the Company, their
respective businesses and the transactions contemplated hereby, including the
Schedules to this Agreement, furnished by or on behalf of Parent or the Company
is true and correct and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading. Each press release issued by Parent or the Company during the twelve
(12) months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading. No event or circumstance has occurred or information exists with
respect to Parent, the Company or any of their respective Subsidiaries or any of
their respective businesses, properties, prospects, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by Parent or the Company but which has not been so
publicly announced or disclosed.

 

4.           COVENANTS.

 

(a)       Commercially Reasonable Efforts. Each party shall use its commercially
reasonable efforts timely to satisfy each of the conditions to be satisfied by
it as provided in Sections 6 and 7 of this Agreement.

 

(b)       Form D and Blue Sky. The Company agrees to file a Form D with respect
to the Shares as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing. The Company shall, on or before the
Initial Closing Date, take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Shares for
sale to the Buyers at the Closings pursuant to this Agreement under applicable
securities or "Blue Sky" laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyers on or prior to the applicable Closing Date. The
Company shall make all filings and reports relating to the offer and sale of the
Shares required under applicable securities or "Blue Sky" laws of the states of
the United States following the Closing Dates.

 

(c)       Reporting Status. Until the date on which the Investors (as defined in
the Registration Rights Agreement) shall have sold all the Shares (the
"Reporting Period"), the Company shall file all reports required to be filed
with the SEC pursuant to the 1934 Act, and the Company shall not terminate its
status as an issuer required to file reports under the 1934 Act even if the 1934
Act or the rules and regulations thereunder would otherwise permit such
termination.

 

(d)       Use of Proceeds. Parent and the Company shall use the proceeds from
the sale of the Shares in the manner set forth in Section 6.16 of the Merger
Agreement. If either Closing does not occur (or is not capable of occurring) and
a Buyer paid its Initial Closing Purchase Price or Optional Share Purchase
Price, as the case may be, in advance of such Closing, the Company shall return
the Initial Closing Purchase Price or Optional Share Purchase Price, as the case
may be, paid to the Company to the applicable Buyers promptly and the Transfer
Agent shall thereafter cancel the applicable Shares. Unless terminated in
accordance with its terms before the Initial Closing, the Merger Agreement
shall, subject to satisfaction or waiver (to the extent permitted herein) of all
conditions to closing of the transactions contemplated thereby (including the
Transaction Merger), be closed on substantially the terms set forth in the
agreement provided to and reviewed by the Buyers with only such modifications or
waivers as the Company reasonably determines do not materially adversely affect
the Buyers (including in their capacity as stockholders of the Company), but
expressly without any waiver of the condition that the representation contained
in Section 8.3(c) of the Merger Agreement be true and correct on and as of the
closing date thereunder.

 



- 16 -

 

 

(e)       Financial Information. The Company agrees to send the following to
each Investor during the Reporting Period (i) unless the following are filed
with the SEC through EDGAR and are available to the public through the EDGAR
system, within one (1) business day after the filing thereof with the SEC, a
copy of its Annual Reports on Form 10-K, any interim reports or any consolidated
balance sheets, income statements, stockholders' equity statements and/or cash
flow statements for any period other than annual, any Current Reports on Form
8-K and any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, (ii) on the same day as the release thereof, facsimile
copies of all press releases issued by the Company or any of its Subsidiaries,
and (iii) copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.

 

(f)       Listing. The Company shall promptly secure the listing or quotation of
all of the Registrable Securities (as defined in the Registration Rights
Agreement) upon the Principal Market (subject to official notice of issuance)
and shall maintain such listing or quotation of all Registrable Securities from
time to time issuable under the terms of the Transaction Documents. Until the
effectiveness of the Redomestication Merger, Parent will maintain the Ordinary
Shares’ authorization for listing or quotation on the Principal Market and,
following the Redomestication Merger, the Company shall maintain the Common
Stock’s authorization for listing or quotation on the Principal Market. Neither
the Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(f).

 

(g)       Fees. Except as otherwise set forth in the Transaction Documents, each
party to this Agreement shall bear its own expenses in connection with the sale
of the Shares to the Buyers.

 

(h)       Pledge of Shares. The Company acknowledges and agrees that the Shares
may be pledged by an Investor (as defined in the Registration Rights Agreement)
in connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Shares. The pledge of Shares shall not be
deemed to be a transfer, sale or assignment of the Shares hereunder, and no
Investor effecting a pledge of Shares shall be required to provide the Company
with any notice thereof or otherwise make any delivery to the Company pursuant
to this Agreement or any other Transaction Document, including, without
limitation, Section 2(f) hereof; provided that an Investor and its pledgee shall
be required to comply with the provisions of Section 2(f) hereof in order to
effect a sale, transfer or assignment of Shares to such pledgee. The Company
hereby agrees to execute and deliver such documentation as a pledgee of the
Shares may reasonably request in connection with a pledge of the Shares to such
pledgee by an Investor.

 



- 17 -

 

 

(i)       Short Selling Acknowledgement and Agreement. Each Buyer understands
and acknowledges, severally and not jointly with any other Buyer, that the SEC
currently takes the position that coverage of all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the 1934 Act, and forward sale
contracts, options, puts, calls, short sales, “put equivalent positions” (as
defined in Rule 16a-1(h) under the 1934 Act) and similar arrangements, and sales
and other transactions through non-U.S. broker dealers or foreign regulated
brokers (“Short Sales”) of securities "against the box" prior to the effective
date of a registration statement is a violation of Section 5 of the 1933 Act and
of 1933 Act Compliance Disclosure Interpretation 239.10. Each Buyer agrees,
severally and not jointly, that it will abide by such interpretation and will
not engage in any Short Sales that result in the disposition of the Shares
acquired hereunder by such Buyer until such time as the Registration Statement
(as defined in the Registration Rights Agreement) is declared or deemed
effective by the SEC or such Shares are no longer subject to any restrictions on
resale.

 

(j)       Disclosure of Transactions and Other Material Information. Parent
shall file with the SEC a Form 6-K describing the terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching the material Transaction Documents (including, without limitation,
this Agreement (and all schedules to this Agreement) and the Registration Rights
Agreement) within the time period prescribed by the 1934 Act and the SEC for
such a filing (including all attachments, the "6-K Filing"). From and after the
filing of the 6-K Filing with the SEC, no Buyer shall be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of its respective officers, directors, employees or agents,
that is not disclosed in the 6-K Filing. The Company shall not disclose the
identity of any Buyer in any filing with the SEC except as required by the rules
and regulations of the SEC thereunder. The Company shall not, and shall cause
each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents, not to, provide any Buyer with any material,
nonpublic information regarding the Company or any of its Subsidiaries from and
after the filing of the 6-K Filing with the SEC without the express written
consent of such Buyer. In the event of a breach of the foregoing covenant by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees and agents, in addition to any other remedy provided herein
or in the Transaction Documents, a Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees or agents. No Buyer shall have any liability to the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents for any such disclosure. Subject to
the foregoing, neither the Company nor any Buyer shall issue any press releases
or any other public statements with respect to the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 6-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).

 



- 18 -

 

 

(k)       Conduct of Business. The business of the Company and its Subsidiaries
shall not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

 

(l)       Sales by Infinity Buyers. Each of the Infinity Buyers and any of their
respective Affiliates (as defined in the Merger Agreement) that acquires Shares
under this Agreement agrees to notify the Company at least five (5) days before
each sale of Shares.

 

5.          TRANSFER AGENT INSTRUCTIONS.

 

The Company, at its sole expense, shall issue irrevocable instructions to the
Transfer Agent, and any subsequent transfer agent, to issue certificates or
credit shares to book-entry accounts maintained by the Transfer Agent, in the
name of each Buyer or its respective nominee(s), for the Shares issued at the
applicable Closing, in form and substance reasonably satisfactory to the Buyers
(the "Irrevocable Transfer Agent Instructions"). The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5, and stop transfer instructions to give effect to Section 2(g)
hereof, will be given by the Company to the Transfer Agent, and that the Shares
shall otherwise be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement and the other Transaction
Documents. If a Buyer effects a sale, assignment or transfer of the Shares in
accordance with Section 2(f), the Company shall permit the transfer and shall
promptly instruct the Transfer Agent to issue one or more certificates or credit
shares to book-entry accounts maintained by the Transfer Agent, in such name and
in such denominations as specified by such Buyer to effect such sale, transfer
or assignment. In the event that such sale, assignment or transfer involves
Shares sold, assigned or transferred pursuant to an effective registration
statement or pursuant to Rule 144, the Transfer Agent shall issue such Shares to
the Buyer, assignee or transferee, as the case may be, without any restrictive
legend. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5 will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Section 5, that a Buyer shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

 

6.           CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Shares to each
Buyer at a Closing is subject to the satisfaction, at or before the applicable
Closing Date, of each of the following conditions, provided that these
conditions are for the Company's sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof:

 



- 19 -

 

 

(a)       Such Buyer shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company.

 

(b)       Such Buyer and each other Buyer shall have delivered to the Company
the applicable Purchase Price for the Shares being purchased by such Buyer at
the Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.

 

(c)       The representations and warranties of such Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

 

7.           CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Shares at a Closing is
subject to the satisfaction, at or before the applicable Closing Date, of each
of the following conditions, except for those conditions that (as indicated
below) need only be satisfied at or before the Initial Closing Date, provided
that these conditions are for each Buyer's sole benefit and may be waived by
such Buyer at any time in its sole discretion by providing Parent and the
Company with prior written notice thereof:

 

(a)       Parent and the Company shall have executed and delivered to such Buyer
(A) each of the Transaction Documents and (B) the Shares being purchased by such
Buyer at the Closing pursuant to this Agreement.

 

(b)       At or before the Initial Closing Date, such Buyer shall have received
the opinion of Ellenoff Grossman & Schole LLP, outside counsel to Parent and the
Company, dated as of the Initial Closing Date, in form and substance
satisfactory to such Buyer.

 

(c)       The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, which instructions shall have been
delivered to and acknowledged in writing by the Company's transfer agent.

 

(d)       At or before the Initial Closing Date, Parent and the Company shall
have delivered to such Buyer certificates evidencing the formation and good
standing of Parent, the Company and each of its Subsidiaries in such entity's
jurisdiction of formation issued by the Secretary of State (or comparable
office) of such jurisdiction, as of a date within 10 days of the Initial Closing
Date.

 

(e)       At or before the Initial Closing Date, Parent and the Company shall
have delivered to such Buyer certificates evidencing the qualification as a
foreign corporation and good standing of Parent and the Company issued by the
Secretary of State (or comparable office) of each jurisdiction in which Parent
or the Company, as the case may be, conducts business, as of a date within 10
days of the Initial Closing Date.

 



- 20 -

 

 

(f)       At or before the Initial Closing Date, Parent shall have delivered to
such Buyer a certified copy of the Certificate of Incorporation as certified by
the Registrar of Corporate Affairs of the British Virgin Islands within ten (10)
days of the Initial Closing Date, and the Company shall have delivered to such
Buyer a certified copy of the Certificate of Incorporation as certified by the
Secretary of State of the State of Delaware within ten (10) days of the Initial
Closing Date.

 

(g)       At or before the Initial Closing Date, Parent and the Company shall
have delivered to such Buyer a certificate, executed by the Secretary of each of
Parent and the Company and dated as of the Initial Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by Parent’s Board of
Directors and the Company's Board of Directors in a form reasonably acceptable
to such Buyer, (ii) the Charter Documents, each as in effect at the Initial
Closing, in such form as is reasonably acceptable to the Buyers.

 

(h)       The representations and warranties of Parent and the Company shall be
true and correct as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date) and each of Parent and the Company shall have performed,
satisfied and complied in all respects with the covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by Parent or the Company at or prior to the Closing Date. Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of Parent and the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by the Buyers, in
such form as is reasonably acceptable to the Buyers.

 

(i)       At or before the Initial Closing Date, the Company shall have
delivered to such Buyer a letter from the Transfer Agent certifying the number
of shares of Common Stock outstanding as of a date within five days of the
Initial Closing Date.

 

(j)       At or before the Initial Closing Date, the Common Stock (I) shall be
designated for quotation or listing on the Principal Market and (II) shall not
have been suspended, as of the Initial Closing Date, by the SEC or the Principal
Market from trading on the Principal Market nor shall suspension by the SEC or
the Principal Market have been threatened, as of the Initial Closing Date,
either (A) in writing by the SEC or the Principal Market or (B) by falling below
the minimum listing or quotation maintenance requirements of the Principal
Market.

 

(k)       At or before the Initial Closing Date, the Company shall have obtained
all governmental, regulatory or third party consents and approvals, if any,
necessary for the sale of the Shares, including, without limitation, any
approvals or notifications required by the Principal Market.

 

(l)       The Principal Market shall have authorized the listing or quotation of
the Shares and no notice of delisting (or notice that the listing or quotation
of the Shares will be conditioned or delayed) shall have been received from the
Principal Market by Parent or the Company.

 



- 21 -

 

 

(o)        No Material Adverse Effect shall have occurred and be continuing.

 

(p)        The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

8.           PRE-EMPTIVE RIGHT.

 

(a)        Issuance of Additional Equity Securities. The Company hereby grants
to each Buyer (in such capacity, each, a "Pre-emptive Stockholder") the right to
purchase its Preemptive Right Allocation of any new Equity Securities (other
than any Excluded Securities) (the "New Securities") that the Company may from
time to time propose to issue or sell to any party within the two year period
commencing on the Initial Closing Date or, if the Optional Share Closing occurs,
the Optional Share Closing Date (such two-year period, the “Option Period”).

 

(b)        Additional Issuance Notices. The Company shall give written notice
(an "Issuance Notice") of any proposed issuance or sale described in Section
8(a) above to the Pre-emptive Stockholders within five days following any
meeting of the board of directors of the Company held during the Option Period
at which any such issuance or sale is approved (any such meeting, the “Approval
Meeting”). The Issuance Notice shall, if applicable, be accompanied by a written
offer from any prospective purchaser seeking to purchase New Securities and
shall set forth the material terms and conditions of the proposed issuance,
including:

 

(i)       the number and description of the New Securities proposed to be issued
and the percentage of the Company's outstanding Equity Securities such issuance
would represent;

 

(ii)      the proposed issuance date, which shall be at least 20 days from the
date of the Issuance Notice; and

 

(iii)     the proposed purchase price per share.

 

(c)         Exercise of Pre-emptive Rights. Each Pre-emptive Stockholder shall,
for a period of 15 days following the receipt of an Issuance Notice (the
"Exercise Period"), have the right to elect irrevocably to purchase its
Preemptive Right Allocation of the New Securities at the purchase price set
forth in the Issuance Notice by delivering a written notice to the Company. The
closing of any purchase by any Pre-emptive Stockholder shall be consummated
concurrently with the consummation of the issuance or sale described in the
Issuance Notice; provided, however, that the closing of any purchase by any
Pre-emptive Stockholder may be extended beyond the closing of the transaction in
the Issuance Notice to the extent necessary to (i) obtain required Government
Approvals and other required third party approvals or consents (and the Company
and the Pre-emptive Stockholders shall use their respective commercially
reasonable efforts to obtain such approvals) and (ii) permit the Pre-emptive
Stockholders to complete their internal capital call process following the
Exercise Period; provided, that the extension pursuant to this clause (ii) shall
not exceed 60 days. For the avoidance of doubt, a Pre-emptive Stockholder shall
be entitled to consummate any purchase of New Securities with respect to which
the applicable Approval Meeting was held during the Option Period, regardless of
whether the closing of the purchase occurs after the expiration of the Option
Period.

 



- 22 -

 

 

(d)        Sales to the Prospective Buyer. If any Pre-emptive Stockholder fails
to purchase its allotment of the New Securities prior to the expiration of the
Exercise Period, the Company shall be free to complete the proposed issuance or
sale of New Securities described in the Issuance Notice with respect to which
Pre-emptive Stockholders failed to exercise the option set forth in this Section
8 on terms no less favorable to the Company than those set forth in the Issuance
Notice (except that the amount of New Securities to be issued or sold by the
Company may be reduced); provided, that (x) such issuance or sale is closed
within 60 days after the expiration of the Exercise Period (subject to the
extension of such 60 day period for a reasonable period of time to the extent
necessary to obtain any Government Approvals) and (y) for the avoidance of
doubt, the price at which the New Securities are sold is at least equal to or
higher than the purchase price described in the Issuance Notice. In the event
the Company has not sold such New Securities within such time period, the
Company shall not thereafter issue or sell any New Securities without first
again offering such securities to the Pre-emptive Stockholders in accordance
with the procedures set forth in this Section 8.

 

(e)         Closing of the Issuance. Upon the issuance of any New Securities in
accordance with this Section 8, the Company shall deliver to each Exercising
Stockholder certificates (if any) evidencing the New Securities or shall have
such New Securities credited to such Exercising Stockholder in book-entry
accounts maintained by the Transfer Agent, which New Securities shall be issued
free and clear of any liens (other than those arising hereunder and those
attributable to the actions of the purchasers thereof), and the Company shall so
represent and warrant to the purchasers thereof, and further represent and
warrant to such purchasers that such New Securities shall be, upon issuance
thereof to the Exercising Stockholders and after payment therefor, duly
authorized, validly issued, fully paid and non-assessable. Each Exercising
Stockholder shall deliver to the Company the purchase price for the New
Securities purchased by it by certified or bank check or wire transfer of
immediately available funds. Each party to the purchase and sale of New
Securities shall take all such other actions as may be reasonably necessary to
consummate the purchase and sale including, without limitation, entering into
such additional agreements as may be necessary or appropriate.

 

(f)          Definitions. For purposes of this Section 8, the following terms
shall have the following meanings:

 

(i)       "Common Stock" means the common stock, par value $0.01 per share, of
the Company and any securities issued in respect thereof, or in substitution
therefore, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or similar
reorganization.

 

(ii)       "Equity Securities" means any and all shares of Common Stock and any
securities of the Company convertible into, or exchangeable or exercisable for,
such shares, and options, warrants or other rights to acquire such shares.

 



- 23 -

 

 

(iii)       "Excluded Securities" means Equity Securities issued in connection
with: (a) a grant to any existing or prospective consultants, employees,
officers or directors of the Company pursuant to any stock option, employee
stock purchase or similar equity-based plans or other compensation agreement;
(b) the conversion or exchange of any securities of the Company into shares of
Common Stock, or the exercise of any options, warrants or other rights to
acquire such shares; (c) any acquisition by the Company of the stock, assets,
properties or business of any Person; (d) any merger, consolidation or other
business combination involving the Company; (e) a stock split, stock dividend or
any similar recapitalization.; or (f) any other transaction or series of related
transactions in which the aggregate consideration for such Equity Securities
(whether paid in cash or otherwise) does not exceed $100,000.

 

(iv)       “Founder Shares” means those certain 1,437,500 Ordinary Shares of
Parent originally issued to certain of the Buyers in a private placement in
connection with Parent’s initial public offering.

 

(v)       "Government Approval" means any authorization, consent, approval,
waiver, exception, variance, order, exemption, publication, filing, declaration,
concession, grant, franchise, agreement, permission, permit, or license of, from
or with any Government Authority, the giving notice to or registration with any
Government Authority or any other action in respect of any Government Authority.

 

(vi)       "Government Authority" means any federal, state, local or foreign
government or political subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or any self-regulated organization or
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations or orders of such organization or
authority have the force of law), or any arbitrator, court or tribunal of
competent jurisdiction.

 

(vii)       "Person" means any individual, corporation, limited liability
company, limited or general partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, government or any agency or
political subdivisions thereof.

 

(viii)       "Preemptive Right Allocation" means, with respect to any
Pre-emptive Stockholder, on any issuance date for New Securities, the number of
New Securities equal to the product of (i) the total number of New Securities to
be issued by the Company on such date and (ii) the fraction determined by
dividing (x) the number of Shares purchased by such Pre-emptive Stockholder at
the Closings (excluding, for the avoidance of doubt, any Founder Shares held by
such Pre-emptive Stockholder) by (y) the total number of shares of Common Stock
issued and outstanding immediately following the Closings and the effectiveness
of the Transaction Merger on a undiluted basis (excluding the Founder Shares).

 



- 24 -

 

 

9.          TERMINATION.

 

(a)        (i) Notwithstanding anything herein to the contrary, this Agreement
may be terminated at any time at or prior to the Closings by the written consent
of Buyers representing a majority of the aggregate Purchase Prices upon a breach
in any material respect by Parent or the Company of any covenant or agreement
set forth in this Agreement that could reasonably be expected to have a Material
Adverse Effect; provided, that, such breach is not cured within 30 days after
written notice by any Buyer to Parent and the Company; provided, further, that
none of such Buyers have breached in any material respect any covenant or
agreement set forth in this Agreement. (ii) Notwithstanding anything herein to
the contrary, this Agreement may be terminated at any time at or prior to the
Closings by Parent and the Company, jointly, upon a breach in any material
respect by Buyers representing a majority of the aggregate Purchase Prices of
any of their covenants or agreements set forth in this Agreement; provided,
that, such breach is not cured within 30 days after written notice by Parent and
the Company to such Buyers; provided, further, that the Company shall not have
breached in any material respect any covenant or agreement set forth in this
Agreement.

 

(b)       Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closings: (i) if a
statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any governmental
authority of competent jurisdiction that permanently restrains, permanently
precludes, permanently enjoins or otherwise permanently prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal; (ii) upon the termination
of the Merger Agreement; or (iii) if the Initial Closing shall not have occurred
by April 25, 2014, provided, however, that if, in the case of Parent or the
Company, Parent’s or the Company’s, or, in the case of the Buyers, a Buyer’s,
material breach of any of its representations, warranties or covenants in this
Agreement proximately caused a Closing not to have been consummated on or before
such date, then this Agreement may only be terminated by Buyer’s representing a
majority of the aggregate Purchase Prices (in the case of a Parent or Company
breach) or by Parent and the Company (in the case of a Buyer breach) by the
delivery of written notice of such election under this Section 9(b)(iii) to the
other parties hereto.

 



- 25 -

 

 

10.       TRUST FUND WAIVER. Reference is made to the final prospectus of
Parent, dated and filed with the SEC on July 19, 2012 (File No. 333-173575) (the
“IPO Prospectus”). Each Buyer warrants and represents that it has read the IPO
Prospectus and understands that Parent has established the Trust Account
containing the proceeds of the IPO and certain additional proceeds (including
interest accrued from time to time thereon) initially in an amount of
$46,000,000 for the benefit of Parent’s public stockholders (including
overallotment shares acquired by the underwriters of the IPO) (the “Public
Stockholders”) and that, except as otherwise described in the IPO Prospectus,
Parent may disburse monies from the Trust Account only: (i) to the Public
Stockholders in the event they elect to redeem their Ordinary Shares in
connection with the consummation of its initial business combination (as such
term is used in the IPO Prospectus) (“Business Combination”), (ii) to the Public
Stockholders if Parent fails to either (A) execute a definitive agreement for a
Business Combination within eighteen (18) months after the closing of the IPO or
(B) consummate a Business Combination within twenty (21) months after the
closing of the IPO, and (iii) to Parent after or concurrently with the
consummation of its Business Combination. For and in consideration of Parent
entering into this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each Buyer hereby
agrees that it does now or shall at any time hereafter have any right, title,
interest or claim of any kind in or to any monies in the Trust Account, or make
any claim against the Trust Account (including any distributions therefrom),
regardless of whether such claim arises as a result of, in connection with or
relating in any way to, any proposed or actual business relationship between
Parent (or its Affiliates) and such Buyer, this Agreement or any other matter,
and regardless of whether such claim arises based on contract, tort, equity or
any other theory of legal liability (any and all such claims are collectively
referred to hereafter as the “Released Claims”). Each Buyer hereby irrevocably
waives any Released Claims it may have against the Trust Account (including any
distributions therefrom) now or in the future as a result of, or arising out of,
any negotiations, contracts or agreements with Parent or its Affiliates and will
not seek recourse against the Trust Account (including any distributions
therefrom) for any reason whatsoever (including for an alleged breach of this
Agreement). Each Buyer agrees and acknowledges that such irrevocable waiver is
material to this Agreement and specifically relied upon by the Parent and its
Affiliates to induce them to enter in this Agreement, and such Buyer further
intends and understands such waiver to be valid, binding and enforceable under
applicable law. To the extent any Buyer commences any action or proceeding based
upon, in connection with, relating to or arising out of any matter relating to
Parent or its Affiliates, which proceeding seeks, in whole or in part, monetary
relief against Parent or its Affiliates, each Buyer hereby acknowledges and
agrees its sole remedy shall be against funds held outside of the Trust Account
and that such claim shall not permit such Buyer (or any party claiming on such
Buyer’s behalf or in lieu of such Buyer) to have any claim against the Trust
Account (including any distributions therefrom) or any amounts contained
therein. In the event that a Buyer commences any action or proceeding based
upon, in connection with, relating to or arising out of any matter relating to
Parent or its Affiliates which proceeding seeks, in whole or in part, relief
against the Trust Account (including any distributions therefrom) or the Public
Stockholders, whether in the form of money damages or injunctive relief, Parent
and its Affiliates shall be entitled to recover from such Buyer the associated
legal fees and costs in connection with any such action, in the event Parent or
its Affiliate prevails in such action or proceeding.

 

11.         MISCELLANEOUS.

 

(a)       Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



- 26 -

 

 

(b)       Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(c)       Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)       Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)       Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Buyers, Parent, the Company, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither Parent or the Company, on one hand, nor any Buyer, on the other
hand, makes any representation, warranty, covenant or undertaking with respect
to such matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the holders of at least a
majority of the aggregate number of Registrable Shares issued and issuable
hereunder; provided, however, that the Buyers, without the consent of Parent or
the Company, may amend the Schedule of Buyers (by written notice to Parent and
the Company) to change the manner in which the Shares to be purchased at the
Initial Closing are allocated among the Buyers although such an amendment may
not increase or decrease the aggregate number of shares to be purchased by the
Buyers at the Initial Closing. Any amendment to this Agreement made in
conformity with the provisions of this Section 11(e) shall be binding on all
Buyers and the other parties hereto. No provision hereof may be waived other
than by an instrument in writing signed by the party against whom enforcement is
sought. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration also is offered to all of the parties to
the Transaction Documents. Neither Parent nor the Company has, directly or
indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents.

 

(f)       Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 



- 27 -

 

 

If to Parent or the Company:

 

c/o Infinity-C.S.V.C. Management Ltd.

3 Azrieli Center (Triangle Tower)

42nd Floor, Tel Aviv, Israel, 67023

Attn: Mark Chess

Facsimile: 972-3-6075456

Email: MarkC@infinity-equity.com

 

Copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attention: Stuart Neuhauser

Facsimile: (212) 370-7889

Email: sneuhauser@egsllp.com

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer's representatives as set forth on the Schedule
of Buyers,

 

with a copy (for informational purposes only) to:

 

Akin Gump Strauss Hauer & Feld LLP

1700 Pacific Avenue, Suite 4100

Dallas, Texas 75201

Attention: Robert W. Dockery

Facsimile: (214) 969-3434

Email: rdockery@akingump.com

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(g)       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.
Neither Parent nor the Company shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the holders of at
least a majority of the aggregate number of Registrable Securities issued and
issuable hereunder. A Buyer may assign some or all of its rights hereunder
without the consent of Parent or the Company, in which event such assignee shall
be deemed to be a Buyer hereunder with respect to such assigned rights.

 



- 28 -

 

 

(h)       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)       Survival. Unless this Agreement is terminated under Section 9, the
representations and warranties of Parent and the Company and the Buyers
contained in Sections 2 and 3, respectively, and the agreements and covenants
set forth in Sections 4, 5, 10 and 11 shall survive the Closings. Each Buyer
shall be responsible only for its own representations, warranties, agreements
and covenants hereunder.

 

(j)       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)       Indemnification. In consideration of each Buyer's execution and
delivery of the Transaction Documents and acquiring the Shares thereunder and in
addition to all of Parent’s and the Company's other obligations under the
Transaction Documents, Parent and the Company, jointly and severally, shall
defend, protect, indemnify and hold harmless each Buyer and each other holder of
the Shares and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons' agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the "Indemnitees") from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys' fees and disbursements (the
"Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by Parent or the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of Parent or
the Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby or (c) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of Parent or
the Company) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Shares, (iii) any
disclosure made by such Buyer pursuant to Section 4(j), or (iv) the status of
such Buyer or holder of the Shares as an investor in the Company pursuant to the
transactions contemplated by the Transaction Documents. To the extent that the
foregoing undertaking by Parent or the Company may be unenforceable for any
reason, Parent and/or the Company shall make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
Section 11(k) shall be the same as those set forth in Section 7 of the
Registration Rights Agreement. Notwithstanding the foregoing, (x) the aggregate
amount of Indemnified Liabilities of each Buyer for which Parent and/or Company
shall be liable pursuant to this Section 11(k) shall not exceed the Purchase
Price by such Buyer, and the aggregate Indemnified Liabilities for which Parent
and/or the Company shall be liable pursuant to this to this Section 11(k) shall
not exceed the aggregate Purchase Prices and (y)  neither the Parent nor the
Company shall be liable under this Section 11(k) for consequential, exemplary,
or punitive damages, except for consequential, exemplary, or punitive damages
arising from third-party claims subject to indemnification under this Agreement.

 



- 29 -

 

 

(l)       No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(m)       Remedies. Each Buyer and each holder of the Shares shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. Furthermore,
each of Parent and the Company recognizes that in the event that it fails to
perform, observe, or discharge any or all of its obligations under the
Transaction Documents, any remedy at law may prove to be inadequate relief to
the Buyers. Each of Parent and the Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security. The remedies provided for in this Section 11 are cumulative
and are not exclusive of any remedies that may be available to a party at law or
in equity or otherwise.

 

(n)       Payment Set Aside. To the extent that Parent or the Company makes a
payment or payments to the Buyers hereunder or pursuant to any of the other
Transaction Documents or the Buyers enforce or exercise their rights hereunder
or thereunder, and such payment or payments or the proceeds of such enforcement
or exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to Parent or the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

 

(o)       Independent Nature of Buyers' Obligations and Rights. The obligations
of each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Buyer confirms that
it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

[Signature Page Follows]

 



- 30 -

 

 

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

  

  PARENT:       INFINITY CROSS BORDER ACQUISITION CORPORATION       By: /s/ Mark
Chess     Name: Mark Chess     Title:   Executive Vice President

  

[Signature Page to Share Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

  

  COMPANY:       GLORI ACQUISITION CORP.       By: /s/ Mark Chess     Name: Mark
Chess     Title: President

  

[Signature Page to Share Purchase Agreement]

 

 

 



  

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

 

  BUYER:       HH ENERGY GROUP, LP           By: HEP-INXB LLC, its general
partner           By: /s/ Lori K. McCutcheon     Name: Lori K. McCutcheon    
Title:    EVP

 

[Signature Page to Share Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

  

  BUYERS:       INFINITY I-CHINA FUND (CAYMAN) L.P.         By: /s/ Avishai
Silvershatz   Name: Avishai Silvershatz   Title: Managing Partner        
INFINITY I-CHINA FUND (ISRAEL) L.P.         By: /s/ Avishai Silvershatz   Name:
Avishai Silvershatz   Title: Managing Partner         INFINITY I-CHINA FUND
(ISRAEL 2) L.P.         By: /s/ Avishai Silvershatz   Name: Avishai Silvershatz
  Title: Managing Partner         INFINITY I-CHINA FUND (ISRAEL 3) L.P.        
By: /s/ Avishai Silvershatz   Name: Avishai Silvershatz   Title: Managing
Partner

 

[Signature Page to Share Purchase Agreement]



 

 

 

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

  

  BUYER:       LEON RECANATI       /s/ Leon Recanati   Leon Recanati

 

[Signature Page to Share Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

 

  BUYER:       PETRO-HUNT, L.L.C.         By: /s/ B.W. Hunt   Name: B.W. Hunt  
Title: President

 

[Signature Page to Share Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

 

  BUYER:       /s/ Kenneth F. Yontz   Kenneth F. Yontz

 

[Signature Page to Share Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

 

  BUYER:       OAK STREAM INVESTORS III, LTD         By: /s/ J.D. Furst   Name:
 J.D. Furst   Title:  

 

[Signature Page to Share Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

 

  BUYER:       /s/ Jerry M. Meyer   Jerry M. Meyer

 

[Signature Page to Share Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

 

  BUYER:       /s/ Carter Meyer   Carter Meyer

 

[Signature Page to Share Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

 

  BUYER:       BIG COUNTRY INTERESTS, LLC         By: /s/ Eric M. Swanson  
Name: Eric M. Swanson   Title: Manager

 

[Signature Page to Share Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

 

  BUYER:       DALE EXPLORATION, LLC         By: /s/ Cody Mills   Name: Cody
Mills   Title: Vice President

 

[Signature Page to Share Purchase Agreement]



 

 

 

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

 

  BUYER:       HOAK PUBLIC EQUITIES, LP         By: Hoak Fund Management LP, its
general partner         By: Hoak & Co., its general partner         By: /s/ J.
Hale Hoak   Name:  J. Hale Hoak   Title: President

 

[Signature Page to Share Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

 

  BUYER:       GREENWOOD CAPITAL, LLC         By: /s/ Brandon Bean   Name:
Brandon Bean   Title: Vice President

 

[Signature Page to Share Purchase Agreement] 

 

 

 

 

 

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

 

  BUYER:       ROCKWELL TRUST         By: /s/ Matthew Bluhm   Name: Matthew
Bluhm   Title: Trustee

 

[Signature Page to Share Purchase Agreement]

 

 

 

 

 

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

 

  BUYER:       KWL MINERALS, LTD.         By: /s/ Tyler Leon   Name: Tyler Leon
  Title: Vice President

 

[Signature Page to Share Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

 

  BUYER:       /s/ Daniel P. Fine   Daniel P. Fine

 

[Signature Page to Share Purchase Agreement]

 

 

 

  

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

 

  BUYER:       /s/ James C. Musselman   James C. Musselman

 

[Signature Page to Share Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, each Buyer, Parent and the Company have caused their
respective signature page to this Share Purchase Agreement to be duly executed
as of the date first written above.

 



  BUYER:       A. G. HILL PARTNERS, LLC         By: /s/ Tyree B. Miller   Name: 
Tyree B. Miller   Title: President

 

[Signature Page to Share Purchase Agreement]

 



 

 

 

SCHEDULE OF BUYERS

 

(1)  (2)   (3)    (4)    (5)   (6)                        Buyer  Address and
Facsimile Number   Number of
Firm Shares    Aggregate Firm
Share Purchase Price    Minimum Additional
Share Commitment   Legal Representative's
Address and Facsimile
Number                        HH Energy Group, LP  100 Crescent Court, Suite
1200
Dallas, Texas 75201
Attn: Lori K. McCutcheon
Facsimile: (214) 615-2242
Residence: Delaware   187,500   $1,500,000   $1,500,000   Akin Gump Strauss
Hauer & Feld LLP
1700 Pacific Avenue, Suite 4100
Dallas, Texas 75201
Attention:  Robert W. Dockery
Facsimile: (214) 969-3434
Telephone:  (214) 969-4316                        Petro-Hunt, L.L.C.  1601 Elm
Street, Suite 3400
Dallas, Texas 75201
Attn: David S. Hunt
Facsimile: (214) 880-7101
E-mail: dshunt@petrohunt.com
Residence: Delaware   250,000   $2,000,000    -                           
Infinity I-China Fund (Cayman) L.P.  c/o Infinity-C.S.V.C. Management Ltd.
3 Azrieli Center (Triangle Tower)
42nd Floor, Tel Aviv, Israel, 67023
Attn: Mark Chess
Facsimile: 972-6075456
Residence: Cayman Islands   291,875   $2,335,000   $2,335,000   Ellenoff
Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Stuart Neuhauser
Facsimile: (212) 370-7889                        Infinity I-China Fund (Israel)
L.P.  c/o Infinity-C.S.V.C. Management Ltd.
3 Azrieli Center (Triangle Tower)
42nd Floor, Tel Aviv, Israel, 67023
Attn: Mark Chess
Facsimile: 972-6075456
Residence: Israel   148,750   $1,190,000   $1,190,000   Ellenoff Grossman &
Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Stuart Neuhauser
Facsimile: (212) 370-7889                        Infinity I-China Fund (Israel
2) L.P.  c/o Infinity-C.S.V.C. Management Ltd.
3 Azrieli Center (Triangle Tower)
42nd Floor, Tel Aviv, Israel, 67023
Attn: Mark Chess
Facsimile: 972-6075456
Residence: Israel   127,500   $1,020,000   $1,020,000   Ellenoff Grossman &
Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Stuart Neuhauser
Facsimile: (212) 370-7889                        Infinity I-China Fund (Israel
3) L.P.  c/o Infinity-C.S.V.C. Management Ltd.
3 Azrieli Center (Triangle Tower)
42nd Floor, Tel Aviv, Israel, 67023
Attn: Mark Chess
Facsimile: 972-6075456
Residence: Israel   56,875   $455,000   $455,000   Ellenoff Grossman & Schole
LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Stuart Neuhauser
Facsimile: (212) 370-7889                        Kenneth F. Yontz  74-465 Quail
Lakes Dr.
Indian Wells, California 92210
Facsimile: (760) 862-2173
   -    -   $1,000,000                            Oak Stream Investors III, Ltd 

Oak Stream Investors

Attn: Mr. Jack Furst

Providence Towers

5001 Spring Valley Road

Suite 1040 E

Dallas, Texas 75244

   -    -   $500,000                            Jerry Meyer  2828 Harwood
Suite 1220
Dallas, Texas 75201   -    -   $450,000                            Carter Meyer 
2828 Harwood
Suite 1220
Dallas, Texas 75201   -    -   $50,000                            Leon Recanati 
GlenRock Israel (ATTN: Asaf Iram)
85 Medinat Hayehudim St.
Herzliya Business Park, 8th Floor
Herzliya 46140   -    -    -                            Big Country Interests,
LLC  c/o Eric Swanson
3100 Monticello Ave.
Suite 240
Dallas, Texas 75205   -    -    -                            Dale Exploration,
LLC  2100 Ross Ave
Suite 1700
Dallas, Texas 75201   -    -    -                            Hoak Public
Equities, LP  c/o Hoak & Co.
Reagan Place and Old Parkland
3963 Maple Ave., Suite 450
Dallas, Texas 75219   -    -    -                            James C. Musselman 

c/o Caelus Energy LLC

8401 N. Central Expressway

Suite 400

Dallas, Texas 75225

   -    -    -                            A. G. Hill Partners, LLC 

A. G. Hill Partners, LLC

Attn: Mr. Ty Miller

47 Highland Park Village

Suite 200

Dallas, Texas 75205

   -    -    -                            Greenwood Capital, LLC  

4001 Maple Avenue

Dallas, Texas 75219 

    -       -       -                                         Rockwell Trust  

c/o Matthew Bluhm

700 Lloyd Place

Winnetka, Illinois 60093

    -       -       -                                         KWL Minerals, Ltd.
 

PO Box 470857

Fort Worth, Texas 76147

    -       -       -                                         Daniel P. Fine  

c/o Harvey Energy

3811 Turtle Creek

Suite 2150

Dallas, Texas 75219

    -       -       -      



 



 

 

 

SCHEDULE A-1

 

INFINITY BUYERS

 

“Infinity Buyers” shall mean, collectively, Infinity I-China Fund (Cayman) L.P.
(the “Fund”), Infinity I-China Fund (Israel) L.P. (“I1”), Infinity I-China Fund
(Israel 2) L.P. (“I2”), Infinity I-China Fund (Israel 3) L.P. (“I3”).

 

In the event the Infinity Buyers are required to purchase Additional Shares to
satisfy the Minimum Additional Share Commitment pursuant to Section 1(a)(ii) of
the Agreement, such Additional Shares shall be allocated pro rata among the
Infinity Buyers based their respective Minimum Additional Share Commitments as
set forth in column (5) of the Schedule of Buyers.

 



 

 

 

SCHEDULE A-2

 

HICKS BUYERS

 

“Hicks Buyers” shall mean, collectively, HH Energy Group, LP (“Hicks”), Kenneth
F. Yontz (“Yontz”), Oak Stream Investors III, Ltd (“Oak Stream”), Jerry Meyer
(“J. Meyer”) and Carter Meyer (“C. Meyer”).

 

In the event the Hicks Buyers are required to purchase Additional Shares to
satisfy the Minimum Additional Share Commitment pursuant to Section 1(a)(ii) of
the Agreement, such Additional Shares shall be allocated (i) first, pro rata
among Yontz, Oak Stream, J. Meyer and C. Meyer based their respective Minimum
Additional Share Commitments as set forth in column (5) of the Schedule of
Buyers, until each of Yontz, Oak Stream, J. Meyer and C. Meyer has funded its
full Minimum Additional Share Commitment as set forth in column (5) of the
Schedule of Buyers, and (ii) thereafter, 100% to Hicks.

 

  



 

 